                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Rhonda Fleming,
                                                   Case No. 19-cv-2713 (SRN/KMM)
                       Plaintiff,

  v.                                                            ORDER

  United States Department of Justice, et
  al.,

                       Defendant.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Kate Menendez, dated

February 5, 2020. No objections have been filed to that Report and Recommendation in

the time period permitted. Based upon the Report and Recommendation of the

Magistrate Judge, upon all of the files, records, and proceedings herein, the Court now

makes and enters the following Order.

       IT IS HEREBY ORDERED THAT:

       1.    Plaintiff Rhonda Fleming’s motion to substitute party [Doc. No. 55] is

             DENIED.

       2.    All defendants except Lieutenant Riehm and Six Unknown BOP

             Correctional Officers – Waseca, in their individual capacities, are

             DISMISSED WITHOUT PREJUDICE from this action.
      3.    This action is DISMISSED WITHOUT PREJUDICE, as Ms. Fleming

            failed to pay the required $400 filing fee within the objection period to this

            Recommendation.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: February 27, 2020                 s/Susan Richard Nelson
                                        SUSAN RICHARD NELSON
                                        United States District Judge
